Case: 18-14388 Doc:30 Filed: 11/27/19 Page: 1 of 16

UNITED STATES BANKRUPTCY COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

In Re:
Melody Nakina Lewis ) Case No. 18-14388-SAH
Chapter 7
Debtor, )

AMENDED SCHEDULE “A-B-C” FOR DEBTOR
COMES NOW Melody Nakina Lewis, after referred to as Debtor(s), by and
through her attorney, Stephen A. Harry, and hereby files this Amended Schedule
A-B-C. The amended schedules are amended to show a possible personal injury
class action claim that Debtor believes will pay out a settlement to her. This asset

is being added to schedule A/B and also added to schedule C.

/s/Stephen A. Harry
Stephen A. Harry, OBA # 20499

3030 NW Expressway, Suite 200
Oklahoma City, OK 73112
405-694-4353 phone
405-213-1486 fax
stephenaharry(@sahlawoffice.com

Attorney for Debtor(s)

 

Declaration of Debtors:

I(We) declare under penalty of perjury that the information set forth in the
amendment(s) attached hereto is (are) true and correct to the best of my (our)
information and belief.

/s/Melody Nakina Lewis
Melody Nakins Lewis
1817 NW 172 nd St
Edmond, OK 73012
Debtor
 

Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 2 of 16

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

WESTERN DISTRICT OF OKLAHOMA

 

Case number (it known) Chapter you are filing under:
MH Chapter 7
Chapter 11
CO Chapter 12

O Chapter 13 WM Check if this is an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor f and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debfor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. if
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

EERE tcentity Yourself

1. Your full name

 

 

Write the name that is on Melody
your government-issued First name
picture identification (for

 

 

First name

  

 

 

 

 

example, your driver's Nakins :

license or passport). Middle name “8s” Middle name

Bring your picture Lewi 5

ie cays ewis er

identification to your Last name and Suffix (Sr., Jr., IN, I) oy) Last name and Suffix (Sr., Jr, (hp

meeting with the trustee.

 

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

 

 

3. Only the last 4 digits of
your Social Security
number or federal ;OCK-4035
Individual Taxpayer
Identification number
(iTIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 3 of 16

Debtor! Melody Nakins Lewis

 

4, Any business names and
Employer Identification
Numbers (EIN) you have
used in the last & years

Include trade names and
doing business as names

@ | have not used any business name or EINs.

Case number (if known)

 

 

C1 | have not used any business name or EINs.

 

Business name(s)

’ Business name(s)

 

EINs

EINs

 

5. Where you live

1817 NW 172nd St
Edmond, OK 73012

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

Oklahoma
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

» Mailing address.

Number, Street, City, State & ZIP Cade

_s County

: lf Debtor 2's mailing address is different from yours, fill it

in here. Note that the court will send any notices to this

 

Number, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Street, City, State & ZIP Code

 

S . Check one:

 

 

 

 

 

 

6. Why you are choosing Check one:
this district to file for :
bankruptcy Mi Over the last 180 days before filing this petition, “D__ Over the last 180 days before filing this petition, |
| have lived in this district longer than in any ° have lived in this district longer than in any other
other district. district.
DO [have another reason. | have another reason.
Explain. (See 28 U.S.C. § 1408.) Explain. (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
 

Debtor 4

Case: 18-14388 Doc: 30 _ Filed: 11/27/19

Melody Nakins Lewis

eae Tou the Court About Your Bankruptcy Case

Page: 4 of 16

Case number {if known)

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11. U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2070}). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

M@ Chapter 7

O Chapter 11

O Chapter 12

(J Chapter 13

8. How you will pay the fee [| will pay the entire fee when | file my petition. Please check with the clerk’s office in your focal court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

0 sii need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in installments (Official Form 103A).

0 __sIrequest that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

9. Have you filed for No

bankruptcy within the ‘
last 8 years? D Yes.
District When Case number
Districi When Case number
District When Case number
10. Are any bankruptcy HNo
cases pending or being
filed byaspouse whois (Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your BE No. Go to line 12.
residence? oo, .
D Yes. Has your landlord obtained an eviction judgment against you?
oO No. Go to line 12.
D Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 191A) and file it as part of
this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 5 of 16

Debtor 1 Melody Nakins Lewis Case number {it known}

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full- or part-time HE No. Go to Part 4.
business?

O Yes. Name and location of business

A sole proprietorship is a
business you operate as : Name of business, if any
an individual, and is net a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition. Check the appropriate box fo describe your business:

 

 

Number, Street, City, State & ZIP Code

 

oO Health Care Business (as defined in 11 U.S.C. § 101(27A))
oO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
oO Stockbroker (as defined in #1 U.S.C. § 101(53A))
oO Commodity Broker (as defined in 11 U.S.C. § 101(6))
oO None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are @ small business debtor so that it can set appropriate
Chapter 11 of the deadlines, If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, fallow the procedure
you a small business in 11 U.S.C. 1116(1)(B}.
debtor?
HE No | am not filing under Chapter 11.
For a definition of smaif ‘
business debtor, see 11 OONo. 1am filing under Chapter 11, but lam NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code.
O Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own orhave any BB yo.
property that poses or is
alleged to pose athreat [] Yes.
of imminent and What is the hazard?

 

identifiable hazard to

public health or safety7

Or do you own any , . ,
property that needs If immediate attention is
immediate attention? needed, why is it needed?

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Case: 18-14388 Doc: 30

Debtor! Melody Nakins Lewis

 

Filed: 11/27/19

Page: 6 of 16

Case number (if known)

 

 

 

EERE Exciain Your Efforts to Receive a Briefing About Credit Counseling

You must check one:

received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

15. Tell the court whether
you have received a
briefing about credit
counseling.

 

Oo

The law requires that you
feceive a briefing about

credit counseling before

you file for bankruptcy.

You must truthfully check
one of the following

choices, If you cannot do

$0, you are not eligible to

file,

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

O

Within 14 days after you file this bankruptcy
petition, you MUST fite a copy of the certificate and

If you file anyway, the court :
Y nyway payment plan, if any.

can dismiss your case, you
will iose whatever filing fee
you paid, and your
creditors can begin
collection activities again,

| certify that | asked for credit counseling oO
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

O_ tam not required to receive a briefing about
credit counseling because of:

O] _sIncapacity.
t have a menial illness or a mental deficiency :
that makes me incapable of realizing or :
making rational decisions about finances.

O ~iOCsCODisability.
My physical disability causes me tc be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol Active duty.
fam currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Official Form 101

    
  
 

out Debtor 2 (Spouse
You must check one:

Voluntary Petition for Individuals Filing for Bankruptcy

  

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment pian, if
any.

i certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must stil!
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive 2 briefing about credit
counseling because of:

OC sIncapacity.
I have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

Q  =Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O1 séActive duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5

 
 

Debtor 1

Melody Nakins Lewis

Case: 18-14388 Doc:30 Filed: 11/27/19 Page: 7 of 16

Case number (if known)

 

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or househeld purpose.”

[i No. Go to line 16b.

I Yes. Go to line 17.

16b. Are your debts Primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

0D No. Go to line 16c.

OO Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17, Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is exciuded and

OONo. | | amnot filing under Chapter 7. Go to line 18.

Ml Yes, | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses EENo
are paid that funds will
be available for 0 Yes
distribution to unsecured
creditors?
18. How many Creditors do = 1_49 1 1,000-5,000 CZ 25,001-50,000
you estimate thatyou GW sn.99 0 5001-10,000 C1 50,001-100,000
C1 100-199 0 10,001-25,000 CJ More than100,000
1 200-999
19. How much do you C) $0 - $50,000 CT $4,000,001 - $10 million 1 $500,000,001 - $1 billion

estimate your assets to
be worth?

i $50,001 - $100,000
£7 $100,001 - $500,000
0 $800,004 - $1 million

D $10,000,001 - $50 million
D) $50,000,001 - $100 million
TC] $100,000,001 - $500 miltion

©] $1,000,000,001 - $10 billion
0 $10,000,000,001 - $50 billion
OO More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

$0 - $50,000

0 $50,001 - $100,000

2 $100,001 - $500,000
C3 $500,001 - $1 million

DO $1,000,001 - $10 million

© $10,000,001 - $50 million
0 $50,000,001 - $100 million
Oi $100,000,001 - $500 million

D1 $500,000,004 - $1 billion

DL $1,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
DF More than $50 billion

 

EEE sion Bolom

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If [have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

i request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

‘si Melody Nakins Lewis
Melody Nakins Lewis
Signature of Debtor 1

Signature of Debtor 2

Executedon November 27, 2019 Executed on

MM /DO/Y¥YY

 

MM / DDI YYYY

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor 1

Case: 18-14388

Melody Nakins Lewis

Doc: 30 Filed: 11/27/19

Page: 8 of 16

Case number (if known)

 

 

 

For your attorney, if you are
represented by one

if you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 42, or 13 of tite 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s} the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect.
fsi Stephen A. Harry Date
Signature of Attorney for Debtor

Stephen A. Harry 20499
Printed nama

Stephen A. Harry

Fim name

3030 NW Expressway
Suite 200

Oklahoma City, OK 73112
Number, Street, City, State & ZIP Code

Contactphone 405-694-4353
20499 OK

Bar number & State

Email address

November 27, 2019
MM /DD/YYYY

stephenaharry@sahlawoffice.com

 

Official Farm 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 7
Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 9 of 16

Fill in this information to identify your case:

Debtor 1 Melody Nakins Lewis
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF OKLAHOMA

 

Case number
(if known) @ Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your scheduies first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule AB... eee cs cecaneerenesearesssseansscaneseseeseeseevemeecssescaneaes $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/Bo. oe occe ccc ceeecssesssececesvecececsscceeeseversusevevsnsevenenses $ 52,330.00
1¢, Copy line 63, Total of all property on Schedule AMB..o....e.cceececcceeeesseseessssnesseessessassnecescesssseceeseravansesseneeeseauin $ 52,330.00

Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 66 of Schedule E/F...0.00. cece $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F..... ccc $ 0.00

Your total liabilities | $ 0.00
Summarize Your Income and Expenses

4. Schedule t: Your income (Official Form 1061)

Copy your combined monthly income from fine 12 of Schedule baw... ccc cece cceescecccececeneransescseceesesaveverirrenerevinetate $ 9,00
5. Schedule J: Your Expenses (Official Form 106J) $ 0.00

Copy your monthly expenses from line 22c of Schedule Uo... ee cccccc csc cneeseseesesssseesseesssssesesnsenensasavics
Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
O_ sONe. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

M@ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, farnily, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

{] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c} 1996-2019 Best Case, LLC - www. bestcase.com ' Best Case Bankruptcy

 
Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 10 of 16

Debtor? Melody Nakins Lewis Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-% Line 11; OR, Form 122B Line 11: OR, Form 122C-1 Line 14. $ 0.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 6.00
9d. Student loans. (Copy line 6f.) , . § 0.00
9e. Obligations arising out of a separation agreement or divorce that you did net report as

priority claims, (Copy line 6g.) $ 9.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

|
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 11 of 16

Fill in this information to identify your case and this filing:
Debtor 1 , Melody Nakins Lewis
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

Case number Ml Gheck if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12145

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset In the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).
Answer every question.

lms Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Wl No. Go to Part 2.
E) Yes. Where is the property?

EERE Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Inciude any vehicies you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicies, motorcycles
MNo
O Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personai watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
CZ Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2, Write that number here... um ” => $0.00

 

 

 

 

 

Current value of the...
= portion: youown?.:
= Depot deduct secured ©
“ claims: or exemptions.

 

  

  

Examples: Major appliances, furniture, linens, china, kitchenware

QO Ne
Byes. Describe.....

 

| Household property | $100.00

Official Form 106A/B Schedule A/B: Property page +

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 12 of 16

Debtor! Melody Nakins Lewis Case number (if known)

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
BNo
O Yes. Describe...

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork: books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles
HNo
DO Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
HNo
O Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Mino
O Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

O No
MI Yes. Describe...

 

imisc clothing and shoes | $1,000.00

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

Mi No
© Yes. Describe.....

13. Non-farm animals
Examples: Dogs, cats, birds, horses
MNo
CO Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list

BNo
0 Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here . . $1,100.00

 

 

 

 

Describe Your Financial Assets

: Bo-you own or have any legal or. Current value of the.

: ag gs / woe ES, : oo L portion you own? |
Peet - os... t-Do not deduct secured .
Sta een |  claims-or- exemptions. |

 

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

HM No
DD Yes. cccceccssessssssesessessessvssecnsavsvsusesnsueevssesavenscessesanesessusaneerssuseasevenneenenes

17. Deposits of money
Exampies: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.
BNo

Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 13 of 16

Debtor! Melody Nakins Lewis Case number (if known)

Cl Yes . Institution name:

18. Bonds, mutuai funds, or publicly traded stocks
- Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Hino
O Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

Yes. Give specific information about thern...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HNo
O Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b}, thrift savings accounts, or other pension or profit-sharing plans

HNo

C Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecommunications companies, or others
O1No
Mes. cece. Institution name or individual:

rent-gas-efectric-water OG&E $1,230.00
ONG
Rental unit

 

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MNo
OO Yes.......0... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b}(1).

Bho
D Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1}, and rights or powers exercisable for your benefit
Bec
O] Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

MNo
0 Yes. Give specific information about them...

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

HNo

Gi Yes. Give specific information about them...

- Current value of the «..-°
_portion-you Own? yoo:

Do:notdeduct secured

"claims: or exemptions.

Mon

       

 

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c} 1996-2019 Best Case, LLC - www.besicasa com Best Case Bankruptcy
Case: 18-14388 Doc: 30 Filed: 11/27/19 Page: 14 of 16

Debtor1 Melody Nakins Lewis Case number (if known)

28. Tax refunds owed to you
BNo

0 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Exampies: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HE No
D Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else
HI No

DC Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

B No
D Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HI No
C Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

O No
Ml Yes. Describe each claim.........

 

Class action law suit on a medical mesh used on Debtor that
proved defective. Suit against Boston Scientific and claim
settlement offered to Debtor. $50,000.00

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
DC Yes. Describe each claim.........

35. Any financial assets you did not already list
No
DO Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here va ve $51,230.00

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
I No. Go to Part 6.
Cl] Yes. Go to jine 38.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2049 Bast Case, LLC - www.bestcase.com Best Case Bankrupicy

 
Case: 18-14388 Doc: 30 _ Filed: 11/27/19 Page: 15 of 16
Debter1 Melody Nakins Lewis Case number (if known)

ica Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, iist it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part7.
1 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

HI No
CZ Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ...............ssscssseeseeee $0.00

 

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

 

55. Part 1: Total real estate, line 2 tase srovaneensseneeesansensessuenocesaca cevavensssnvesnecasanaas $0.00
56. Part 2: Total vehicles, line 5 $0.00

§7. Part 3: Total personal and household items, line 15 $1,100.00

58. Part 4: Total financial assets, line 36 $51,230.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $52,330.00 | Copy personal property total $52,330.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $52,330.00
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case: 18-14388 Doc: 30 _ Filed: 11/27/19 Page: 16 of 16

Fillin this information to identify your case:
Debtor 1 Melody Nakins Lewis
First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middla Nama Last Name

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA

 

 

 

 

Case number

{it known) MI Check if this is an

| amended filing
Official Form 106C

Schedule C: The Property You Claim as Exempt 49

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
You are claiming state and federal nonbankruptcy exemptions. 114 U.S.C. § 522(b}(3)
D You are claiming federal exemptions. 11 U.S.C. § §22(b)(2}

2. For any property you list on Schedule A/S that you claim as exempt, fill in the information below.

   

 

 

 

 

 

 

Household property $100.00 wy $100.00 Okla. Stat. tit. 31, § 1(A)(3)
Line from Schedule A/B: 6.1 — —_

O 400% of fair market value, up to
any applicable statutory limit

 

mise clothing and shoes $1,000.00 $1,000.00 - Okla. Stat. tit. 31, § 1(A)(7}
Line from Schedule A/B: 11.1 Se —-2
DO 100% of fair market value, up to
any applicable statutory limit

 

Class action law suit on a medical $50,000.00 Hl $50,000.00 Okla. Stat. tit. 34, § 1(A)(21)
mesh used on Debtor that proved a aa $e

defective. Suit against Boston O 100% of fair market value, up to

Scientific and claim settlement any applicable statutory limit

offered to Debtor.

Line from Schedule A/B: 33.1

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

M@ No
O1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

G No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 1

Software Copyright (¢) 1996-2019 Best Gase, LLG - www.bestcase.com Best Case Bankruptcy

 
